465 So. 2d 140 (1985)
Shellie J. SEALS
v.
Eugene MORRIS, et al.
No. CA 84 0598.
Court of Appeal of Louisiana, First Circuit.
February 26, 1985.
Jim W. Richardson, Bogalusa, for plaintiff.
John J. Hainkel, Jr., New Orleans, for defendants.
Before COLE, CARTER and LANIER, JJ.
PER CURIAM.
The sole issue presented on appeal of this matter is whether or not the trial court erred in awarding plaintiff simple interest rather than compound interest. Plaintiff argues that Civil Code article 2924, which fixes the rate of legal interest allowed "per annum" on all sums which are the object of a judicial demand, should be interpreted to mean that legal interest be collected or compounded each year and added to the principal.
According to Black's Law Dictionary, "per annum" simply means "by the year"; "compound interest" is "interest upon interest where accrued interest is added to the principal sum, and the whole treated as a new principal for the calculation of the interest for the next period."
Clearly, the term "per annum" has no bearing upon the issue of whether legal interest should be compounded or not. Interest on interest is not favored in the law and should not be awarded absent express legislative authority. See La.C.C. *141 art. 2001 (La.C.C. art. 1939 prior to Jan. 1, 1985).
Therefore, we affirm the lower court's ruling at appellant's costs.
AFFIRMED.